J-S41003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAYMOND ARMSTRONG                          :
                                               :
                       Appellant               :   No. 3465 EDA 2017

                 Appeal from the PCRA Order October 12, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008303-2009


BEFORE:      GANTMAN, P.J., OLSON, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 30, 2018


        Appellant Raymond Armstrong appeals from the Order entered in the

Court of Common Pleas of Philadelphia County on October 12, 2017,

dismissing his first petition filed under the Post Conviction Relief Act

(“PCRA”).1 We affirm.

        This Court offered the following summary of the case history in deciding

Appellant’s direct appeal:

              These charges arose out of a September 27, 2008, incident
        in which police responded to a radio call for a person with a
        weapon at 2629 Wilder Street in the city and county of
        Philadelphia. Upon arrival, the police found [A]ppellant lying
        naked in the street and upon inspection of the home found the
        decedent, later identified as Anthony Williams (Williams), a thirty-
        seven (37) year-old black male lying on the living room floor
        unresponsive. Williams was pronounced dead by paramedics at

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S41003-18


      the scene at 10:55 p.m. An autopsy later revealed that the
      decedent’s cause of death was asphyxia due to strangulation and
      manner of death was homicide.

      Trial Court Opinion, 11/15/12, at 2.

Commonwealth        v.   Armstrong,    No.    1851   EDA   2012,   unpublished

memorandum at 1-2 (Pa.Super. filed Sept. 3, 2013), appeal denied, 624 Pa.

685, 87 A.3d 317 (2014), cert. denied, Armstrong v. Pennsylvania, 135

S.Ct. 275, 190 L.Ed. 2d, 202, 83 USLW 3192 (Oct. 6. 2014).

       Appellant filed the instant PCRA petition on August 21, 2015, and

thereafter   filed his Amended PCRA         Petition on April 3, 2016.      The

Commonwealth filed its Motion to Dismiss on November 28, 2016, and on

February 21, 2017, and June 12, 2017, the PCRA court held evidentiary

hearings. On July 14 and 20, 2017, Appellant and the Commonwealth filed

post-hearing briefs, respectively, following which the PCRA court held an

additional evidentiary hearing on August 29, 2017. The PCRA court ultimately

dismissed Appellant’s PCRA petition on October 12, 2017, at which time it also

filed its Order and Opinion.

       Appellant filed a timely notice of appeal with this Court on October 20,

2017. The trial court did not order Appellant to file a statement of the matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant did not

file a concise statement. In his “Petitioner-Appellant’s Opening Brief,”

(hereinafter “Appellant’s Brief”), Appellant presents the following issues for

this Court’s consideration:


                                      -2-
J-S41003-18


        I.       The PCRA court erred by denying [Appellant’s] Brady[2]
                 claim because the record evidence establishes: (1)
                 [Appellant], while at Homicide, gave two exculpatory
                 statements to Detectives Harkins and Morton, where he
                 explained how Anthony Williams attempted to sexually
                 assault him and this is what precipitated the events that
                 ultimately led to Williams’s death; (2) Homicide
                 suppressed these exculpatory statements by not
                 disclosing them to the District Attorney’s Office; and (3)
                 the suppression of these two exculpatory statements
                 prejudiced [Appellant], particularly in light of the
                 prosecutor’s closing arguments where he accused
                 [Appellant] of fabricating the sexual assault narrative
                 only after reviewing the discovery and crime scene
                 photographs.      U.S. Const. Amdts. 5, 6, 8, 14;
                 Pa.Const.art.1, sec.8,9.

        II.      The prosecutor’s false argument to the jury where he told
                 the jury [Appellant] fabricated the sexual assault
                 narrative only after he viewed the discovery and physical
                 evidence prejudiced [Appellant] warranting a new trial.
                 U.S. Const. amdts. 5,6, 8, 14’ Pa. Const. art.1, §§ 8,9.

       III.      The PCRA court erred by not granting an evidentiary
                 hearing where [Appellant] could present several
                 witnesses in support of his claim trial counsel was
                 ineffective for failing to present substantial testimony and
                 evidence that corroborated [Appellant’s] testimony that
                 Anthony Williams died as a result of [Appellant] defending
                 himself against Williams’s attempted sexual assault. U.S.
                 Const. amdts. 5,6,8,14; Pa. Const. art.1, §§ 8,9.

        [IV.]    The PCRA court erred because trial counsel was
                 ineffective for failing to request an involuntary
                 manslaughter instruction. U.S. Const. amdts. 5,6,8,14;
                 Pa. Const. art. 1, §§ 8,9.

        [V.]     The PCRA court erred because trial counsel was
                 ineffective for not requesting a sudden provocation

____________________________________________


2   Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).



                                           -3-
J-S41003-18


                 instruction in connection with the trial court’s voluntary
                 manslaughter instruction. U.S. Const. amdts. 5,6,8,14;
                 Pa. Const. art.1, §§ 8,9.

       [VI.]     The cumulative errors- from the Brady violations, to the
                 prosecutor’s false argument, to trial counsel’s
                 ineffectiveness-      rendered   [Appellant’s]      trial
                 fundamentally unfair. U.S. Const. amdts. 5,6,8,14; Pa.
                 Const. art.1, §§ 8,9.

Appellant’s Brief at 3-4.         (boldface type and unnecessary capitalization

omitted).3

       “Our standard of review for issues arising from the denial of PCRA relief

is well-settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v.

Johnson, 179 A.3d 1153, 1156 (Pa.Super. 2018) (citation omitted).

       Prior to considering Appellant’s first two issues presented, we note that

issues which could have been raised on direct appeal but were not are waived

for the purposes of the PCRA. See 42 Pa.C.S.A. § 9544(b) (providing that “an

issue is waived if the petitioner could have raised it but failed to do so before

trial, at trial, during unitary review, on appeal or in a prior state postconviction




____________________________________________


3 Pursuant to Pa.R.A.P. 2135, “a principal brief shall not exceed 14,000 words
and a reply brief shall not exceed 7,000 words.” Pa.R.A.P. 2135(a)(1).
Appellant’s brief exceeds 14,000 words; however, he properly filed a motion
requesting to exceed that word limit on March 16, 2018, and this Court
granted the motion in a Per Curiam Order filed on April 10, 2018.




                                           -4-
J-S41003-18


proceeding”).      As we find both of these claims could have been raised

previously, they are waived.

       Appellant argues in his brief that his Brady claim4 arises following the

testimony of Detectives Brian Peters, John Harkins and Levi Morton at the

____________________________________________


4 “The crux of the Brady rule is that due process is offended when the
prosecution withholds material evidence favorable to the accused.”
Commonwealth v. Wholaver, ___ Pa. ___, ____, 177 A.3d 136, 158 (2018)
(citation omitted). “To succeed on a Brady claim, the defendant must show:
(1) evidence was suppressed by the prosecution; (2) the evidence, whether
exculpatory or impeaching, was favorable to the defendant; and (3) prejudice
resulted.” Commonwealth v. Hannibal, 638 Pa. 336, 358, 156 A.3d 197,
209 (2016). “A Brady violation exists only where the suppressed evidence is
material to guilt or punishment, i.e., where there is a reasonable probability
that, had the evidence been disclosed, the result of the proceeding would have
been different.” Id.

       Brady does not require the disclosure of information that is not
       exculpatory but might merely form the groundwork for possible
       arguments or defenses, nor does Brady require the prosecution
       to disclose every fruitless lead considered during a criminal
       investigation. The duty to disclose is limited to information in the
       possession of the government bringing the prosecution, and the
       duty does extend to exculpatory evidence in the files of police
       agencies of the government bringing the prosecution. Brady is
       not violated when the appellant knew or, with reasonable
       diligence, could have uncovered the evidence in question, or when
       the evidence was available to the defense from other sources.

       Brady sets forth a limited duty, not a general rule of discovery for
       criminal cases.

Commonwealth v. Roney, 622 Pa. 1, 23, 79 A.3d 595, 608 (2013), cert.

denied, 135 S.Ct. 56, 190 L.Ed.2d 56, 83 USLW 3185 (2014) (internal citations

and quotation marks omitted) (emphasis in original).




                                           -5-
J-S41003-18


PCRA hearing held on July 12, 2017, at which time they indicated Appellant

had made certain statements concerning the circumstances of Mr. Williams’

death which neither reduced to writing. See Appellant’s Brief at 52-59.

      Appellant surely was aware prior to trial that he had spoken with police

on the night of the murder because he detailed for the PCRA court at the initial

evidentiary hearing his conversations with Detectives Harkins and Morton.

N.T. Hearing, 6/12/17, at 8-49.     He indicated that Detective Harkins was

“writing things down on the desk” before he placed his pen down and “just

started listening” to Appellant. Id. at 14. He recalled reiterating his account

of the events leading to Mr. Williams’ death to Detective Morton and another

police officer who stood and listened. Id. at 16-20. Appellant also stated that

he recollected his conversations with Detectives Morton and Harkins and that

he had informed trial counsel both prior to and during the trial in 2012 that

he had provided these detectives with a statement. Id. at 49-50.

      Furthermore, counsel for Appellant argued Appellant had stated that on

the night of the murder he was transported from the hospital to the Homicide

Unit where he gave statements and biographical information to a detective.

Counsel characterized Appellant’s explanation of what happened next as

follows:

      They transported him to Homicide and he gave statements to a
      detective. Harkins took it. They take biographical information
      and while Detective Harkins took that biographical information, he
      told Detective Harkins, Look, I did this. I defended myself
      because Mr. Williams was sexually assaulting me.


                                     -6-
J-S41003-18


             They did a formal interview with Detective Morton, and
       according to [Appellant], he, again, gave another statement
       consistent with what he told Detective Harkins.
             None of those statements—there’s no Miranda[5] waiver
       statement or sheet in the discovery. And there is no statements
       from [Appellant] anywhere.

N.T. Hearing, 2/21/17, at 22.

       In light of the foregoing, Appellant could have made a motion prior to

August 21, 2015, the date on which he filed the instant PCRA petition, either

pre-trial, mid-trial or post trial for a Brady hearing to determine whether or

not there had been any notes, recordings, or other transcriptions of

Appellant’s interview with police to bolster his claim that he had revealed he

was defending himself because Mr. Williams was sexually assaulting him. See

Commonwealth v. Ovalles, 144 A.3d 957, 965–66 (Pa.Super. 2016). Thus,

Appellant could have alleged that the Detectives withheld any resultant

notes/statement and/or failed to disclose the same to the District Attorney’s

Office prior to the time he filed the instant PCRA petition. Therefore, we find

this issue waived. 42 Pa.C.S.A. § 9544(b).6

____________________________________________


5 Miranda v. Arizona, 384 U.S. 436 (1966).
6 Even were we to find Appellant’s Brady claim was not viable until the
Detectives testified in June of 2017, we agree with the PCRA court that
Appellant cannot demonstrate he was prejudiced. Appellant had provided
Detectives Harkins and Morton with inconsistent, undocumented versions of
the cause of Mr. Williams’ death. As the court found, if such contradictory
statements were introduced at trial, “the inconsistency surely would have
been used against [Appellant].”      In addition, the PCRA court stressed
Appellant cannot establish the prejudice prong of the Brady test, for “[b]ased
on the amount of time it takes to strangle someone to death-two to five



                                           -7-
J-S41003-18


       It follows that Appellant could have challenged the prosecutor’s alleged

“false argument” to the jury during closing argument on direct appeal at which

time he, in fact, challenged the prosecutor’s closing argument on other

grounds. See Armstrong, supra, No. 1851 EDA 2012, at 8-11; therefore,

this issue is waived as well.7 Based on the foregoing, Appellant is not entitled

to relief on either of these initial two claims.

____________________________________________


minutes- even if [Appellant’s] police statements had been disclosed and
admitted into evidence, it would have been exceedingly unlikely that the result
of the proceeding would have been different. . . . if [Appellant] had initially
acted in self-defense, his excessive force negated any self-defense claim.”
Trial Court Order and Opinion, filed 10/12/17, at 9-11.
       Furthermore, Appellant claims that because he “immediately told
detectives Williams attempted to sexually assault him and that this was what
precipitated the altercation that ultimately led to William’s death, there is a
reasonable probability this evidence would have altered at least one juror’s
view of the Commonwealth’s first-degree murder narrative.” Appellant’s Brief
at 68 (emphasis added). However, the testimony of Detective Brian Peters
at the June 12, 2017, PCRA hearing revealed Appellant initially identified
himself as “Adam” and informed police the murder was “a cleansing for the
revival, and that it had to be done,” N.T. Hearing 6/12/17, at 53-55. In
addition, Detective Harkins stated Appellant both indicated he thought Mr.
Williams had broken his neck as a result of a fall down the steps and that he
had choked Mr. Williams until he stopped struggling.
       In addition, Detective Harkins did not take a formal written statement
from Appellant because of his agitated mental state, and he had no further
involvement in the trial process. Id. at 68-71. Detective Levi Morton testified
that he had no pen or notepad when he spoke to Appellant, and ultimately
decided not to obtain a written statement from Appellant due to the
inconsistencies in his account. Id. at 107, 128-29. Thus, Appellant further
has failed to prove that the Commonwealth suppressed the alleged material
evidence.

7 Assistant District Attorney Mark Levenberg testified at the August 29, 2017,
that he could not recall specifically speaking with any detective regarding
Appellant’s statements to them and his review of the discovery did not reveal



                                           -8-
J-S41003-18


       We now consider Appellant's three claims pertaining to the ineffective

assistance of trial counsel. In doing so, we bear in mind that counsel is

presumed to be effective. Commonwealth v. Washington, 592 Pa. 698,

712, 927 A.2d 586, 594 (2007). To overcome this presumption and establish

the ineffective assistance of counsel, a PCRA [petitioner] must prove, by a

preponderance of the evidence: “(1) the underlying legal issue has arguable

merit; (2) that counsel's actions lacked an objective reasonable basis; and (3)

actual prejudice befell the [appellant] from counsel's act or omission.”

Commonwealth v. Johnson, 600 Pa. 329, 346, 966 A.2d 523, 533 (2009)

(citations   omitted).     “[A    petitioner]    establishes   prejudice   when   he

demonstrates that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different.”

Id. A claim will be denied if the petitioner fails to meet any one of these

requirements. Commonwealth v. Springer, 961 A.2d 1262, 1267 (Pa.

Super. 2008).



____________________________________________


any report indicating Appellant had provided detectives at Homicide with a
statement. See N.T. Hearing, 8/29/17, at 18-25, 29-31. Notwithstanding,
Attorney Levenberg’s closing argument would have been appropriate even if
he were aware of the testimony Detectives Harkins and Morton had provided
at the June 12, 2017, hearing, for his reference to Appellant’s contradictory
testimony during his closing argument at trial was supported by the record.
Appellant testified both that he never struck Mr. Williams in the face and that
he hit him in the left side of his face when Mr. Williams was biting Appellant’s
hand. N.T. Trial, 6/21/12, at 154, 158-59. Moreover, as we stated on direct
appeal, the trial court instructed the jury that statements made by counsel do
not constitute evidence. Armstrong, supra at 9-10.

                                           -9-
J-S41003-18


          Appellant maintains trial counsel had been ineffective for failing to

present the testimony of numerous defense witnesses- Tayo Afolabi, Michele

Canales, Hayley Sydor, Eric Tolbert, Linda Armstrong (Appellant’s mother),

Drs. Michals and Manion, and Harold Robinson. Appellant argued before the

PCRA court that had each of the proposed witnesses testified at trial, he or

she would have corroborated Appellant’s claims he acted in self-defense as a

result of a sexual assault on the night of the murder. N.T. Hearing, 2/21/17,

at 7-8.     Appellant agreed with the PCRA court’s characterization of the

proposed testimony as “they’re basically all repeats or a variation on the same

thing; that the decedent was obsessed with [Appellant].” Id. at 10.

          In his appellate brief, Appellant avers the opinion testimony of lay

witnesses “would have been ‘helpful to a clear understanding’ of why Williams

attacked [Appellant].”        Appellant further reasons that “[s]imply saying

Williams attempted to sexually assault him is a start, but to ensure [Appellant]

raised reasonable doubt regarding the murder charge, trial counsel needed to

present this type of evidence to corroborate [Appellant’s] testimony that

Williams was sexually attracted to and obsessed with him.” Appellant’s Brief

at 75. Appellant asserts such testimony was admissible to support his self-

defense theory at trial under Pa.R.Evid. 404(a)(2)(B) and 405(b)(2)8 as

____________________________________________


8 Rule 404 entitled “Character Evidence; Crimes or Other Acts” reads in
pertinent part as follows:



                                          - 10 -
J-S41003-18




____________________________________________


       (a)     Character Evidence.

       (1)    Prohibited Uses. Evidence of a person's character or
              character trait is not admissible to prove that on a particular
              occasion the person acted in accordance with the character
              or trait.

       (2)    Exceptions for a Defendant or Victim in a Criminal Case. The
              following exceptions apply in a criminal case:

              (A) a defendant may offer evidence of the defendant's
              pertinent trait, and if the evidence is admitted, the
              prosecutor may offer evidence to rebut it;
              (B) subject to limitations imposed by statute a defendant
              may offer evidence of an alleged victim's pertinent trait, and
              if the evidence is admitted the prosecutor may:
                     (i) offer evidence to rebut it; and
                     (ii) offer evidence of the defendant's same trait; and

       (C) in a homicide case, the prosecutor may offer evidence of the
       alleged victim's trait of peacefulness to rebut evidence that the
       victim was the first aggressor.

Pa.R.E. 404.      Pa.R.E. 405(b)(2) entitled “Methods of Proving Character”

states:

       (b) By Specific Instances of Conduct. Specific instances of
       conduct are not admissible to prove character or a trait of
       character, except:
                                    ***
       (2) In a criminal case, when character or a character trait of an
       alleged victim is admissible under Pa.R.E. 404(a)(2)(B) the
       defendant may prove the character or character trait by specific
       instances of conduct.

Pa.R.E. 405.


                                          - 11 -
J-S41003-18


evidence of a personal character trait of the alleged victim, and “not only

admissible, but extremely probative to the issue of whether Williams

attempted to sexually assault [Appellant.]”     Appellant’s Brief at 76, 85.

       “Counsel has a general duty to undertake reasonable investigations or

make reasonable decisions that render particular investigations unnecessary.”

Johnson, at 350, 966 A.2d at 535. “The duty to investigate, of course, may

include a duty to interview certain potential witnesses; and a prejudicial failure

to fulfill this duty, unless pursuant to a reasonable strategic decision, may lead

to a finding of ineffective assistance.” Id. at 350, 966 A.2d 535-36.

      [W]hen raising a claim of ineffectiveness for the failure to call a
      potential witness, a petitioner satisfies the performance and
      prejudice requirements of the [Strickland v. Washington, 466
      U.S. 668 (1984)] test by establishing that: (1) the witness
      existed; (2) the witness was available to testify for the defense;
      (3) counsel knew of, or should have known of, the existence of
      the witness; (4) the witness was willing to testify for the defense;
      and (5) the absence of the testimony of the witness was so
      prejudicial as to have denied the defendant a fair trial[.]
          To demonstrate Strickland prejudice, a petitioner must show
      how the uncalled witnesses’ testimony would have been beneficial
      under the circumstances of the case. Counsel will not be found
      ineffective for failing to call a witness unless the petitioner can
      show that the witness’s testimony would have been helpful to the
      defense.

Commonwealth v. Matias, 63 A.3d 807, 810-11 (Pa.Super. 2013) (citations

and quotation marks omitted), appeal denied, 621 Pa. 671, 74 A.3d 1030

(2013).

       In determining these claims lacked merit, the trial court reasoned as

follows:


                                      - 12 -
J-S41003-18


     [Appellant] asserts that trial counsel was ineffective for failing to
     call as witnesses, Harold Robinson, Semaj Howard, Tayo Afolabi,
     Michele Canales, and Hayley Sydor. Each witness would have
     testified to the victim's obsession with [Appellant] and his
     unwanted sexual advances toward others. [Appellant] argues
     that this testimony would have helped establish that [Appellant]
     acted in self-defense at the time of the murder.
            Robinson, who previously lived with the victim, would have
     testified that the victim made unwanted sexual advances toward
     him (Robinson) and a friend, Jerome, while Robinson lived at the
     victim's home. According to Robinson, the victim arranged for
     attractive men from out of town to travel to his home to have
     sex with. Robinson also claims that the victim, who took
     photographs of male models, had more photographs of
     [Appellant] than any other male model. Similar to Robinson,
     Howard would have testified that the victim "inappropriately
     touched him [(Howard)] repeatedly by grabbing his buttock and
     trying to kiss him." Howard would have further testified that he
     witnessed the victim become angry when [Appellant] was with
     women.
            Afolabi would have testified that the victim led men to
     believe that he had a modeling company to bait them to have
     sex with him. He would have also testified that the victim was
     fascinated with [Appellant][.] Similarly, Canales and Sydor
     would have testified that young men frequently stayed with the
     victim and that the victim was sexually obsessed with
     [Appellant].
            To obtain relief based on ineffective assistance of counsel,
     a petitioner must show that such ineffectiveness "in the
     circumstances of the particular case, so undermined the truth -
     determining process that no reliable adjudication of guilt or
     innocence could have taken place." Commonwealth v Jones, 912
     A.2d 268, 278 (Pa. 2006); 42 Pa.C.S. § 9543(a)(2)(ii). Counsel
     is strongly presumed to have rendered effective assistance and
     made all significant decisions in the exercise of reasonable
     professional judgment. Strickland v. Washington, 466 U.S. 668
     (1984); Commonwealth v Weiss, 81 A.3d 767, 783 (Pa. 2013).
            To overcome this strong presumption, the Petitioner has to
     satisfy the performance and prejudice test set forth in Strickland
     v Washington, 466 U.S. 668 (1984); see also Commonwealth v
     Pierce, 527 A.2d 973, 975 (Pa. 1987). The Strickland/Peirce test
     applies by looking to three elements-whether: (1) the underlying
     claim has arguable merit; (2) no reasonable basis existed for
     counsel's actions or failure to act; and (3) the petitioner has

                                     - 13 -
J-S41003-18


     shown that he suffered prejudice as a result of counsel's lapse,
     i.e., that there is a reasonable probability that the result of the
     proceeding would have been different. Commonwealth v
     Bennett, 57 A.3d 1185, 1195-96 (Pa. 2012) (citing Pierce, 527
     A.2d at 975). Failure to satisfy any prong of this test for
     ineffectiveness will require rejection of the claim. Commonwealth
     v. Daniels, 104 A.3d 267 (Pa. 2014). If a claim fails under any
     necessary element of the Strickland/Pierce test, the court may
     proceed to that element first. Bennett, 57 A.3d at 1196. A "claim
     has arguable merit where the factual averments, if accurate,
     could establish cause for relief." Commonwealth v Pander, 100
     A.3d 626, 631 (Pa. Super. 2013).
            In addition to meeting the Strickland/Peirce requirements
     for ineffectiveness, to establish that counsel was ineffective for
     failing to call a witness, the Petitioner must demonstrate that:
     (1) the witness existed; (2) the witness was available to testify
     for the defense; (3) counsel knew of the witness; (4) the witness
     was willing to testify for the defense; and (5) the absence of the
     witness's testimony was so prejudicial as to deny him a fair trial.
     Commonwealth v Washington, 927 A.2d 586, 599 (Pa. 2007)
     (citing Commonwealth v. Fletcher, 561 Pa. 266, 750 A.2d 261,
     275 (Pa. 2000)).
            Because none of the proffered testimony of Robinson,
     Howard, Afolabi, Canales, and Sydor is relevant to prove self-
     defense, these claims are devoid of merit. Further, claims that
     the victim made unwanted sexual advances toward [Appellant]
     are inadmissible. As the Commonwealth correctly asserts, a
     defendant is permitted to introduce specific acts of violence by
     the victim only "if an accused has knowledge of the victim's prior
     violent conduct"; or if the victim had a prior conviction that
     showed his aggressive propensities. Commonwealth v McClain,
     587 A 2d 798, 802-03 (Pa.Super. 1991) (emphasis original).
            [Appellant’s] claims fail under both prongs. For the first
     prong, [Appellant] never stated during his trial testimony that he
     was aware that the victim attacked anyone prior to the instant
     murder. Further, nothing indicates that [Appellant] was afraid of
     the victim. [Appellant] testified that he stayed over the victim's
     house roughly two hundred times before the murder. He also
     testified that he never had a problem with the victim, that the
     victim never injured, hurt, or attacked him before, and that the




                                    - 14 -
J-S41003-18


       victim was a good friend. N.T., 6/21/2012 at 141.[9] The second
       McClain prong is inapplicable as [Appellant] fails to assert that
       the victim was convicted for any of the alleged unwanted sexual
       advances claimed by the aforesaid witnesses. Because the
       alleged testimony from these five witnesses is irrelevant and
       would be inadmissible at trial, counsel cannot be deem[ed]
       ineffective for failing to call them[.]
              [Appellant] next claims that counsel was ineffective for
       failing to call his mother, Linda Armstrong, to testify at trial. The
       [Appellant’s] mother would have testified that she was on the
       phone with [Appellant] right before the murder and heard the
       victim say to [Appellant], "you're mine now, oh yeah, you're
       mine now." Presumably, this testimony would have helped
       establish that [Appellant] acted in self-defense.
              This claim is without merit as [Appellant] cannot
       demonstrate prejudice. Even if, arguendo, Linda Armstrong's
       testimony were admissible to show that [Appellant] acted in self-
       defense, [Appellant] cannot escape the fact that he strangled the
       victim to death. The medical examiner testified that after thirty
       seconds, a person being strangled loses consciousness; to cause
       death, the strangulation must last two to five minutes. N.T.,
       6/20/2012 at 96-97. If [Appellant] had initially acted in self-
       defense, his use of excessive force-strangling the victim past the
       point of unconsciousness-negated any self-defense claim and
       demonstrated his specific intent to kill. See Commonwealth v
       Harris, 703 A.2d 441 (Pa. 1997) (when the defendant's first shot
       disabled the victim, the next five shots to the victim were
       excessive force); see Commonwealth v Tilley, 595 A.2d 575 (Pa.
       1991) (after the first two shots paralyzed the victim, the third
       shot to his face was excessive force). As such, no relief is due.
              [Appellant] also claims that counsel failed to call Eric
       Tolbert as a witness. Tolbert would have testified that [Appellant]
       had planned to move out of the victim's home before the murder.
       [Appellant] would have offered this testimony to counter a
       Commonwealth theory that a possible motive for the murder was
       that the victim had planned to evict [Appellant][.] Tolbert's
       testimony,      however,     would    be  inadmissible     hearsay.
       Furthermore, [Appellant] testified at trial, and never mentioned
____________________________________________


9 Indeed, Appellant stressed that in all the time he had known Mr. Williams,
who was raising a young teenager, “nothing like this had ever happened,” and
he agreed he had “never had any problems at all with him: or ever knew him
to act in a similar way.” N.T. Trial, 6/21/12 at 172-73.

                                          - 15 -
J-S41003-18


      any plans to move out. For these reasons, this issue warrants no
      relief.
              [Appellant] claims that trial counsel was ineffective for not
      calling Dr. Michals and Dr. Manion, both psychiatrists, as
      witnesses.3 [Appellant] avers that the psychiatrists would have
      testified to his state of mind at the time of the murder, in that,
      after an alleged sexual assault by the victim, [Appellant] either
      acted in a heat of passion (sufficient to reduce the murder to
      voluntary manslaughter), in self-defense, or did not have the
      requisite mens rea.
              This claim is meritless. As the Commonwealth correctly
      points out, there is no scientific component to these reports-the
      reports are merely based on what [Appellant] told the
      psychiatrists. Moreover, [Appellant] never asserted at trial that
      he had acted under a heat of passion; instead, he claimed that
      he accidently strangled the victim. N.T., 6/21/2012 132-33.
      Lastly, these reports would not rebut [Appellant’s] use of
      excessive force in strangling the victim to death. See Harris and
      Tilley, supra[.]
      ____
      3 Dr. Manion interviewed [Appellant] on June 1, 2012[;] the date

      of Dr. Michaels’ interview is unknown.

Order and Opinion, filed October 12, 2017, at 4-8 (emphasis in original). Upon

our review, we have no need to expand upon the PCRA court’s analysis in

finding this claim lacks merit, and we rely upon it in disposing of Appellant’s

third issue.

       Appellant next posits trial counsel was ineffective for failing to request

both an involuntary manslaughter jury instruction and a sudden provocation

instruction. However, a review of the record reveals trial counsel did request

an involuntary manslaughter instruction, and the trial court refused that

request:

      Defense Counsel: I would ask for voluntary manslaughter as to
      justification, mistaken self-defense. I would ask for self-defense
      and I think what goes with that is the voluntary part of

                                     - 16 -
J-S41003-18


      manslaughter which is imperfect self-defense or mistaken self-
      defense. And I would also ask, Your Honor, for involuntary
      manslaughter. And I have the jury instruction with me. There’s
      also some case law on point that talks about a fight and somebody
      dying as a result of the fight.

N.T. Trial, 6/21/12, at 186; N.T. Hearing, 2/21/17, at 18.

       Although counsel did not ask the trial court to provide the jury with a

specific voluntary manslaughter (sudden and intense passion) instruction, the

trial court stated on the record it had contemplated so instructing the jury,

but found no support for it in the trial evidence. N.T. Trial, 6/22/12, at 5. The

PCRA court reiterated that “[e]ven if counsel had made the request, it would

have been denied.” N.T. Hearing, 2/21/17, at 19. Thus, Appellant has failed

to establish trial counsel’s ineffectiveness on these grounds.

       Finally, Appellant contends the cumulative effect of the aforementioned

alleged errors rendered his trial “fundamentally unfair.”    Appellant’s Brief at

95. The Pennsylvania Supreme Court has determined that:

      no number of claims which fail on their merits may collectively
      warrant relief. Commonwealth v. Spotz, 610 Pa. 17, 18 A.3d
      244, 320–21 (2011). However, “[w]hen the failure of individual
      claims is grounded in lack of prejudice, then the cumulative
      prejudice from those individual claims may properly be assessed.”
      Id. at 321.

Commonwealth v. Wholaver, ___ Pa. ____, 177 A.3d 136, 180 (2018).

      As we determined above, none of Appellant's issues entitle him to relief.

We have disposed of Appellant's issues in a number of ways, including waiver,

lack of merit and Appellant's failure to carry his burden of persuasion on

appeal. To the extent that we have rejected some of Appellant's issues based

                                     - 17 -
J-S41003-18


upon a prejudice analysis, we also find that collective prejudice is lacking and,

thus, deny relief on this last issue. Id.

       Order Affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/30/18




                                     - 18 -